DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 450.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --POINT OF SALE SYSTEM USING MULTIPLE ELECTRICAL CONNECTOR TYPES--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (2007/0257109) in view of Price (2003/0040222).
With regard to claim 1, Johansen also teaches, as shown in figures 3-4: “A system 10, comprising: a point of sale terminal 20b coupled to a splitter 22 via a… cable (running between 20b and 22 in figure 4) to provide electrical power to the splitter 22; a receipt printer (part of 20b in figure 4) coupled to receive electrical power from the splitter 22 at a… connector input; and a cash drawer 24 to receive electrical power from the splitter 22 via an… connector input.
Johansen also teaches the use of registered jack (RJ) connectors and cables (Johansen, paragraph 25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RJ connectors as RJ connectors are well 
Johansen does not teach the use of DIN connectors.  However, the use of DIN connectors is well known in the art (Price, paragraph 51) and would enable the splitter to connect to many different devices.

With regard to claim 2, Johansen as modified by Price teaches: “The system of claim 1”, as shown above.
Neither Johansen nor Price teach: “comprising an additional cash drawer coupled to the splitter to receive electrical power from the splitter via an RJ connector input.  However, this is a mere duplication of the working parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cable and cash drawer in order to have more than one attendant working on the system and also it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 3, Johansen as modified by Price teaches: “The system of claim 1”, as shown above.
Neither Johansen nor Price teach: “comprising an additional receipt printer coupled to the splitter to receive electrical power from the splitter at a DIN connector input”.  However, this is a mere duplication of the working parts of the invention.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 4, Johansen as modified by Price teaches: “The system of claim 1”, as shown above.
Johansen also teaches: “wherein the splitter includes an RJ connector input to receive power from the point of sale terminal and a plurality of RJ connector outputs to provide power to a plurality of devices”, since Johansen teaches the use of RJ connectors as well and therefore can perform the same functions.

With regard to claim 5, Johansen as modified by Price teaches: “The system of claim 4”, as shown above.
Neither Johansen nor Price teach: “wherein the plurality of devices include a plurality of receipt printers and a plurality of cash drawers”.  However, this represents a mere duplication of the working parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cash drawer and receipt printers from Johansen in order to be able to have multiple cashiers working using the system at one time and also it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 6, Johansen as modified by Price teaches: “The system of claim 1”, as shown above.
Neither Johansen nor Price teach: “wherein the receipt printer is connected to the splitter via a cable that includes a first end with an RJ connector and a second end with a DIN connector”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cable with a RJ connector on one end and a DIN connector on the other because RJ connectors and DIN connectors are well known and would enable the connection of different devices to together using the splitter.

With regard to claim 7, Johansen as modified by Price teaches: “The system of claim 1”, as shown above.
Neither Johansen nor Price teaches: “wherein the cash drawer is connected to the splitter via a cable that includes a first end with a first RJ connector and a second end with a second RJ connector”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cable with an RJ connector on either end since Johansen teaches RJ connectors (Johansen, paragraph 25) and using a cable with two RJ connectors would enable the splitter to connect to a different devices using the splitter.

With regard to claim 8, Johansen teaches, as shown in figures 3-4: “A point of sale system 10, comprising: a point of sale terminal 20b… for providing power to peripheral devices; a receipt 
Johansen also teaches the use of registered jack (RJ) connectors (Johansen, paragraph 25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RJ connectors on the point of sale terminal and receipt printer and cables with RJ connectors to connect to them, since RJ connectors are known.
Johansen does not teach the use of DIN connectors.  However, the use of DIN connectors is well known in the art (Price, paragraph 51) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DIN input on the receipt printed for receiving power from an electrical outlet, since DIN connectors are well known.  Also, since both DIN and RJ connectors are well known in the art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DIN and RJ connector on the same cable in order to connect different kinds of devices together.

With regard to claim 9, Johansen as modified by Price teaches: “The point of sale system of claim 8”, as shown above.
Johansen also teaches: “wherein the cable (running between 20b and 22 in figure 4) is connected to an output of an… splitter 22”.  Johansen does not state that the splitter is an RJ splitter.  However, Johansen teaches the use of RJ connectors (Johansen, paragraph 25).  It 

With regard to claim 10, Johansen as modified by Price teaches: “The point of sale system of claim 9”, as shown above.
Neither Johansen nor price teach: “wherein the output of the RJ splitter includes a plurality of RJ outputs”.  However, Johansen teaches the use of a splitter 22 in figures 3-4 and the use of RJ connectors (Johansen, paragraph 25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RJ connectors on the splitter, since RJ connectors are well known in the art.

With regard to claim 11, Johansen as modified by Price teaches: “The point of sale system of claim 8”, as shown above.
Neither Johansen nor Price teach: “wherein the RJ connector is an RJ12 connector”.  However, Price teaches the use of different types of RJ connectors (Price, paragraph 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any known type of connector in order to connect to different devices and to accomplish the desired task (Price, paragraph 24).

With regard to claim 12, Johansen as modified by Price teaches: “The point of sale system of claim 8”, as shown above.


With regard to claim 13, Johansen teaches, as shown in figures 3-4: “A system 10, comprising: a point of sale terminal 20b including an… output for providing power to peripheral devices… a receipt printer (part of 20b in figure 4) including a… input for receiving power from an electrical outlet… an… cable comprising a first end with an… connector to connect to the… output of the point of sale terminal 20b and a second end with a… connector to connect to the… input of the receipt printer”. 
	Johansen also teaches the use of registered jack (RJ) and USB connectors and cables (Johansen, paragraphs 24-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RJ and USB connectors as RJ and USB connectors are well-known in the art and are just one of many different connectors that could be used in order to connect to different devices (Johansen, paragraph 24-25).  Further, the use of a USB to USB cable is well known in the art to enable the connection of two devices having USB ports.

	Neither Johansen nor Price teach the use of an RJ12 connector.  However, Price teaches the use of different types of RJ connectors (Price, paragraph 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any known type of connector in order to connect to different devices and to accomplish the desired task (Price, paragraph 24).  Also, since both DIN and RJ connectors are well known in the art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DIN and RJ connector on the same cable in order to connect different kinds of devices together.
	Neither Johansen nor Price teach the point of sale terminal connected directly to the receipt printer or using two connectors to supply power and transmit data, respectively.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two separate terminals for input and output instead of the one terminal in Johansen, since using connectors for input and output are both well known in the art.

With regard to claim 14, Johansen as modified by Price teaches: “The system of claim 13”, as shown above.
Neither Johansen nor Price teach: “wherein power is provided to the receipt printer through the RJ cable and data is transmitted to the receipt printer through the USB cable”.  

With regard to claim 15, Johansen as modified by Price teaches: “The system of claim 14”, as shown above.
Neither Johansen nor Price teach: “wherein the RJ cable and the USB cable are separate cables”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use separate USB and RJ cables, since a connection is already being made between separate USB and RJ connectors on the point of sale terminal and the receipt printer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 26, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831